Citation Nr: 1127218	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-47 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for restless leg syndrome.

4.  Entitlement to service connection for a bilateral elbow condition.

5.  Entitlement to service connection for a low back injury.

6.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In a VA Form 9 received in April 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ) from the Board by live videoconference.  Since videoconference hearings are scheduled by the RO, a remand is necessary for the RO to schedule the Veteran for the next available videoconference hearing before a VLJ.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing, notifying the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  The claims files thereafter should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

